213 Pa. Super. 87 (1968)
Solomon
v.
Luria, Appellant.
Superior Court of Pennsylvania.
Argued June 13, 1968.
September 12, 1968.
Before WRIGHT, P.J., WATKINS, MONTGOMERY, JACOBS, HOFFMAN, SPAULDING, and HANNUM, JJ.
Michael H. Egnal, with him Milton S. Lazaroff, and Egnal & Simons, for appellant.
*88 Jerome M. Dubyn, with him M. Mark Mendel, and Mendel & Dubyn, for appellee.
OPINION PER CURIAM, September 12, 1968:
The judgment of the court below is affirmed on the opinion of Honorable FRANCIS SHUNK BROWN, JR., P.J.